Per Curiam.
Plaintiff brought this action to foreclose its first mortgage upon certain premises owned in fee by defendant Lydia E. Soper. The defendant Hardy State Bank of Hardy held a second mortgage upon the same premises, which mortgage is set up by cross-petition. Defendants defaulted and a decree was entered foreclosing both mortgages. Defendants filed a request for stay. Later sale was had, at which the property was sold to plaintiff. Upon motion to confirm the sale, plaintiff filed objections to confirmation, alleging a misunderstanding as to the application of certain insurance money. The district court for Nuckolls county confirmed the sale over the objections of plaintiff. Plaintiff has appealed.
We have carefully examined the record and find it to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.